DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 09/30/2020, 05/11/2021 and 09/02/2022 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a main aircraft coupling” as well as the “flexible…bearing region” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation “the respective bogie pivot axis” in line 23. There is insufficient antecedent basis for this limitation in the claim. 
7.	Claim 1 recites the limitation “the ground” in line 24. There is insufficient antecedent basis for this limitation in the claim. 
8.	Claim 1 recites the limitation “the event” in line 24. There is insufficient antecedent basis for this limitation in the claim. 
9.	Claim 2, line 8, recites the limitation “a flexible… bearing region” which renders the claim uncertain, since per the applicant’s disclosure, in particular the portion of the disclosure related to the claimed invention, FIG. 5, it could not be reasonably conceived as to exactly which portion is considered flexible since this embodiment does not involve flexure zones or the ability of the bogie beam and/or the landing gear to flex. The examiner suggests that the term “flexible” should be removed in order to obviate such uncertainty.  
10.	Claim 2, lines 8-9, recites the limitation “a flexible or dynamic bearing region connecting the body portion to the bogie mounting portion for pivotal movement between them” which renders the claim vague and indefinite, since it is unclear as to exactly what is meant by “Them”. Furthermore, there is insufficient antecedent basis for the limitation “them” in the claim.
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
12.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derrien et al. (EP 0607721 A1), hereinafter “Derrien”, see attached translation document for references made to the text. 
13.	Regarding 1, Derrien discloses an aircraft landing gear assembly (Derrien Abstract and FIGS. 1-6) comprising: 
a first elongate bogie beam (110) including a first bearing (111) via which the first bogie beam is arranged to be pivotally mounted (FIGS. 5-6) to an aircraft landing gear main strut (100) and defining a first bogie pivot axis (a first bogie pivot axis about first bearing 111 as seen in FIGS. 4-6); 
a second elongate bogie beam (110) including a second bearing (111), defining a second bogie pivot axis (FIGS. 4-6), via which the second bogie beam (110) is arranged to be pivotally mounted to the aircraft landing gear main strut (100) in a side by side adjacent relationship with the first bogie pivot axis being coaxial with respect to the second bogie pivot axis (side by side bogie beams 110 such that bogie pivot axes are coaxial as seen in FIG. 4 and pivotably mounted to the main strut 100 as seen in FIGS. 5-6); 
a first axle (121) mounted at a first end region (FIG. 4) of the first bogie beam (110), the first axle defining a first wheel mounting portion (a first wheel mounting portion on an end portion of the first axle 121 as seen in FIG. 4) on a first side of the first bogie beam (110) for supporting a first wheel assembly (120); 
a second axle (121) mounted at a second end region (FIG. 4) of the first bogie beam (110), the second axle defining a second wheel mounting portion (a second wheel mounting portion on an end portion of the second axle 121 axle as seen in FIG. 4) on the first side of the first bogie beam (110) for supporting a second wheel assembly (120); 
a third axle (121) mounted at a first end region (FIG. 4) of the second bogie beam, the third axle defining a third wheel mounting portion (a third wheel mounting portion on an end portion of the third axle 121 axle as seen in FIG. 4) on a second side of the second bogie beam (110) for supporting a first wheel assembly (120), the second side facing away (FIG. 4) from the first bogie beam (110); and 
a fourth axle (121) mounted at a second end region (FIG. 4) of the second bogie beam (121), the fourth axle defining a fourth wheel mounting portion (a fourth wheel mounting portion on an end portion of the third axle 121 axle as seen in FIG. 4 on the second side of the bogie beam (110) for supporting a fourth wheel assembly (120); 
wherein the first bogie beam (110) and the second bogie beam (110) can independently pivot about the respective bogie pivot axis in order to place a wheel rim of a wheel assembly in contact with the ground in the event of a tyre of the wheel assembly deflating (with consideration of each bogie beam 110 being pivotally connected to the aircraft landing gear main strut 100, each via respective bearing 111, each bogie beam 110 is capable of independently pivoting about the respective bogie pivot axis in order to a place a wheel rim of a wheel assembly 120 in contact with ground in an event of a tyre of the wheel assembly deflating). 
14.	Regarding Claim 2, Derrien discloses the aircraft landing gear assembly according to claim 1, further comprising the aircraft landing gear main strut (100), the main strut comprising:
	a body portion (101/103) including a main aircraft coupling (104/105/106/107) via which the main strut (100) is arranged to be movably coupled to an aircraft (FIGS. 1-2); 
a bogie mounting portion (130) including a first axle portion (133) arranged to pivotally mount the first bogie beam (110) via the first bearing (111) and a second axle portion (133) arranged to pivotally mount the second bogie beam (110) via the second bearing (111); and 10Utility ApplicationWRS-116US1 
a flexible or dynamic bearing region connecting the body portion to the bogie mounting portion for pivotal movement between them (a dynamic bearing region connecting body portion 101 to the bogie mounting portion 130 for pivotal movement of the mounting portion 130 with respect to body portion 101/103 about a central axis of articulation 131 as seen in FIG. 4).
15.	Regarding Claim 3, Derrien discloses the aircraft landing gear assembly according to claim 2, wherein the flexible or dynamic bearing region comprises a spherical bearing (a spherical bearing such as yoke 132 which rotatably mounts bogie mounting portion 130 to the body portion 101/103 for facilitating rotation the bogie mounting portion 130 relative to the body portion 101/103). 
16.	Regarding Claim 4, Derrien discloses an aircraft (FIG. 1) including one or more aircraft landing gear assembles according to claim 1 (one or more landing gear assemblies as discussed above, regarding claim 1). 

















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Ralph (US 5947414 A), Ralph (US 6065719 A) and Ralph (US 6123292 A) disclose pivoting bogie beams of aircraft landing gear systems. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647